Argued January 6, 1937.
The court below affirmed the action of the Registration Commission in striking the name of Michael Donnelly from the registration list, because he was an inmate of the Home for Indigent within the meaning of Article VIII, Section 13, of the Constitution. It provides, *Page 312 
"For the purpose of voting no person shall be deemed to have gained a residence by reason of his presence . . . while kept in any poorhouse or other asylum at public expense." Appellant was on the institution's "petty payroll" at a wage of two dollars per month and was listed on the books of the institution as an employee. He received some minor special privileges, as the right to leave the premises at will. In all other respects he was treated as other inmates. The court below held "his so-called 'discharge' as an inmate was a mere technical, paper discharge, with no reality in fact," and that "wages which are so low as to be manifestly nominal, and to create a false appearance of genuine employment, are no wages at all . . . and cannot conceal the status of the person receiving them as an inmate of a public asylum, or be invoked to evade the clear provisions of the Constitution." It found that his status at the time he entered the home was that of an inmate and remained the same throughout his stay there.
Based upon this finding, which is supported by evidence, the order of the court below is affirmed at appellant's cost.